Title: To James Madison from William C. C. Claiborne, 5 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 November 1804, New Orleans. “Great exertions have been made to induce the Councillors named to decline. Mr Daniel Clarke has been particularly active on the occasion; I know one Gentleman who would have accepted, but being largely indebted to Mr. Clark, he was fearful, that the displeasure of his Creditor would ensue, & be productive of great injury to him.

“I deem it my duty possitively to assure you, that Mr. Clark is an Enemy to the Government of the United States. He is particularly intimate with Moralis, largely concerned in the Florida purchases, & in my opinion decidedly in the Spanish Interest. Governor Folch is now in this City, on his return to Pensacola; The expedition against Kemper’s Banditti will no doubt be represented at Madrid as an important & dangerous Military Movement—and I suppose the Governor will certainly be made a Brig’adier General.
“It is unquestionably the intention of the Spaniards, to erect at Pensacola some strong fortifications; and to assist in the Works, they have now at that place about 6 hundred Men.
“Whatever may be the fate of the Memorial to Congress, you need not apprehend any disturbance’s in this quarter. I believe myself a rejection of the Memorial would only be regretted by a few Citizens of Nw. Orleans & its vicinity—unless as it respects the Af’rican Trade, & on that subject, the people generally, seem greatly interested.”
